THIS VERSION INCLUDES THE ERRATA DATED 31JAN01 -e

           UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            No. 96-1373

                                  HAROLD STUCKEY , APPELLANT ,

                                                 V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before FARLEY, HOLDAWAY, and IVERS, Judges.

                                            ORDER

       On November 17, 1999, the Court issued an opinion affirming the June 19, 1996, Board of
Veterans' Appeals (Board or BVA) decision that denied as not well grounded claims for service
connection for a back disability and for residuals of a forehead injury. See Stuckey v. West,
13 Vet.App. 163 (1999). On January 28, 2000, the appellant filed an appeal with the United States
Court of Appeals for the Federal Circuit (Federal Circuit).

         On January 9, 2001, the Federal Circuit granted the Secretary's motion for remand and
remanded the case back to this Court for further proceedings consistent with the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). The VCAA,
inter alia, amended 38 U.S.C. § 5107 to eliminate the well-grounded claim requirement. Pursuant
to section 7(a)(2) of the VCAA, that amendment to section 5107 is applicable to "any claim . . . filed
before the date of the enactment of [the VCAA] and not final as of that date." Accordingly, because
the Board denied the appellant's claim as not well grounded, a remand is required in order to provide
the BVA with an opportunity to readjudicate the appellant's claims. See Luyster v. Gober,
14 Vet.App. 186 (2000).

        On remand, the appellant is free to submit additional evidence and argument necessary to the
resolution of his claim. Kutscherousky v. West, 12 Vet.App. 369, 372 (1999). The Board shall
proceed expeditiously. See Veterans' Benefits Improvement Act, Pub. L. No. 103-446, § 302, 108
Stat. 4645, 4658 (1994) (found at 38 U.S.C. § 5101 note) (requiring Secretary to provide for
"expeditious treatment" of claims remanded by Board or Court); Drosky v. Brown, 10 Vet.App. 251,
257 (1997). Moreover, if the circumstances warrant, the Board is authorized and obligated to
remand the claim to the regional office for further development. See 38 C.F.R. § 19.9(a) (1999);
Littke v. Derwinski, 1 Vet.App. 90 (1990).

       Upon consideration of the foregoing, it is
     ORDERED that the Court's November 17, 1999, opinion is withdrawn. It is further

    ORDERED that the June 19, 1996, BVA decision is VACATED and the matter is
REMANDED to the Board for adjudication on the merits.

DATED:      January 24, 2001                          PER CURIAM.




                                           2